Citation Nr: 0113529	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  99-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 
1998, for a grant of service connection for post-traumatic 
stress disorder. 

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1948 and September 1950 to March 1951. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  At his 
September 2000 hearing at the RO, the veteran raised the 
issue of entitlement to an earlier effective date for the 
grant of service connection for post-traumatic stress 
disorder on the basis of clear and unmistakable error.  
However, as the issue of entitlement to service connection 
for a psychiatric disability was denied by an April 1969 
Board decision, in order to prevail on this issue, a motion 
of clear and unmistakable error in this Board decision must 
be filed pursuant to the Board's Rules of Practice codified 
at 38 C.F.R. §§ 20.1400-1411 (2000).

In light of the fact that the claim for an increased rating 
for post-traumatic stress disorder is on appeal following the 
initial rating assigned for this disability, the issue has 
been characterized as such on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also with respect to this 
issue, while the VA Form 9 received in September 2000 is 
technically a notice of disagreement, as this document 
represents a response by the veteran to the June 2000 
statement of the case that contained the laws and regulations 
pertinent to the issue of entitlement to an increased rating 
for post-traumatic stress disorder, the Board finds that the 
facts support waiver of the veteran's usual requirement of 
filing a formal Substantive Appeal.  See Beyrle v. Brown, 9 
Vet. App. 24 (1996).  Accordingly, the Board finds that it 
has jurisdiction over this issue.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  A claim for service connection for post-traumatic stress 
disorder was received on July 31, 1998; there is no document 
which could be construed as a claim for this benefit on file 
prior to this date. 

3.  It not shown that post-traumatic stress disorder results 
in difficulty in establishing and maintaining effective work 
and social relationships due to such symptoms as a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory; impaired judgment; impaired abstract thinking; 
or disturbances of motivation and mood.

4.  There are no extraordinary factors associated with the 
service-connected post-traumatic stress disorder productive 
of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.
 

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 31, 
1998, for a grant of service connection for post-traumatic 
stress disorder are not met.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2000).     

2.  The criteria for an initial rating in excess of 30 
percent for post-traumatic stress disorder are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.130, Diagnostic Code (DC) 9411 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date

The effective date of an award of service connection shall be 
the date the claim is received, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2000).  

Service connection for post-traumatic stress disorder was 
granted by a December 1999 rating decision, effective from 
July 31, 1998.  The effective date was assigned based on the 
fact that the veteran's claim for service connection for 
post-traumatic stress disorder was received on that date, and 
the conclusion that the first objective evidence of a 
diagnosis of post-traumatic stress disorder was shown, at the 
earliest, July 1999.  As indicated above, the effective date 
for a grant of service connection is the later of the date of 
receipt of claim or the date that entitlement arose.  Thus, 
as there is no document which can be construed as a claim for 
service connection for post-traumatic stress disorder prior 
to the July 31, 1998, receipt of the claim in the instant 
case, an earlier effective date for the grant of service 
connection, in the absence of clear an unmistakable error, 
cannot be assigned.  

In short, the legal criteria pertaining to the assignment of 
an effective date for service connection are controlling in 
this case.  Accordingly, entitlement to an earlier effective 
date for the grant of service connection for post-traumatic 
stress disorder cannot be assigned.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2000).  Moreover, even were 
it concluded that the correspondence received on July 31, 
1998, represented a claim to "reopen" the April 1969 denial 
of service connection for a psychiatric disorder by the 
Board, an earlier effective date cannot be assigned, as the 
effective date of an award of service connection based on 
receipt of new and material evidence (other than misplaced 
service records) received after final disallowance shall be 
the date the claim to reopen is received, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(q),(r) (1999). 

In reaching the above determination, the Board notes that it 
has carefully reviewed the testimony and contentions of 
record asserting entitlement to an earlier effective date.  
However, this argument in essence is tantamount to a claim 
that clear and unmistakable error has been committed, 
including by the Board by way of its April 1969 decision 
denying entitlement to service connection for schizophrenia.  
Thus, as discussed in the "Introduction," if the veteran 
still wishes to pursue a claim for an earlier effective date 
for the grant of service connection for post-traumatic stress 
disorder, the proper course is for him to file a motion for 
review of the April 1969 Board decision on the basis of clear 
and unmistakable error.   

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Occupational and social impairment due to psychiatric 
disorders, such as post-traumatic stress disorder, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating. 38 C.F.R. § 4.130, 
DC 9411 (2000).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of post-traumatic 
stress disorder as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  38 
C.F.R. § 4.130, DC 9411 (2000). 

As indicated above, service connection for post-traumatic 
stress disorder was granted by a December 1999 rating 
decision.  A 30 percent rating was assigned.  
This rating was principally assigned on the basis of a 
December 1999 VA examination which reflected a description of 
an in-service sexual assault upon the veteran by a superior 
officer which was found to have resulted in post-traumatic 
stress disorder.  Manifestations of this disorder were said 
by the veteran to include daily intrusive thoughts and 
occasional nightmares concerning the in-service sexual 
assault.  Avoidance of material that reminded the veteran of 
this event was also reported, as was hypervigilance around 
others.  Upon examination, the veteran was found to be 
anxious and tearful when describing the assault.  His mood 
was described as anxious and depressed.  The psychologist 
found no evidence of a thought disorder and the veteran 
reported no psychotic symptoms.  The conclusions by the 
psychologist following the examination were that the 
veteran's post-traumatic stress disorder impaired 
occupational functioning to a "mild" degree and social 
functioning to a "moderate" degree.  The GAF score was 60, 
which corresponds to "moderate" difficulty in social or 
occupational functioning.

Also of relevance are reports from VA outpatient treatment 
through April 2000 for symptoms of post-traumatic stress 
disorder.  These symptoms were generally as described at the 
December 1999 VA examination.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 30 
percent for disability due to post-traumatic stress disorder 
is not warranted.  The VA examination and mental hygiene 
clinic reports referenced above do not show that there is 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; impairment of short and long-term memory; or impairment 
of judgment or abstract thinking.  Such symptomatology was 
also not described by the veteran in any written contention 
of record or in testimony presented at the September 2000 
hearing.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected post-traumatic stress disorder is demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
30 percent rating since the grant of service connection.  The 
Board on review concurs with that rating.  The logic set 
forth above, in determining that a rating in excess of 30 
percent is not warranted, is the same as used to determine 
that higher "staged" ratings are not warranted for an 
earlier time.  Thus, a rating in excess of 30 percent for 
post-traumatic stress disorder is not warranted for any 
portion of the time period in question.

Finally, the Board has considered whether, pursuant to the 
newly promulgated Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand is 
needed to apply these new provisions.  However, given the 
development accomplished in this case, to include affording 
the veteran a VA examination and obtaining the available 
outpatient mental hygiene clinic records, the Board concludes 
that the additional delay in the adjudication of this issue 
which would result from a remand would not be justified.  The 
veteran has been provided with sufficient notice as to the 
evidence necessary to support his claims, and there is no 
indication that there is any other evidence to be obtained or 
development to be accomplished which would assist in the 
adjudication of the veteran's claims.  
 

ORDER

Entitlement to an effective date earlier than July 31, 1998, 
for a grant of service connection for post-traumatic stress 
disorder is denied.  

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder is denied.   



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

